Order entered December 27, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00865-CV

                IN THE ESTATE OF ROBERTA A. PAYNE, DECEASED


                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                            Trial Court Cause No. 12P-033-2

                                          ORDER
       Before the Court is appellant’s December 20, 2016 unopposed second motion to extend

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

by February 1, 2017. We caution appellant that further requests for extension of time will be

disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE